                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


JEFFREY MULHOLLAND,

       Plaintiff,
                                                            Case No: 1:19-cv-00768-SCY-KRS
v.

GUSTO INSURANCE SERVICES,
LLC, ZP INSURANCE, LLC, and THE
GUARDIAN LIFE INSURANCE
COMPANY OF AMERICA,

       Defendants.


               ORDER GRANTING JOINT MOTION FOR RELIEF
       FROM THE SCHEDULING ORDER, FINDING GOOD CAUSE TO DELAY
                  REISSUANCE OF A SCHEDULING ORDER,
             AND VACATING CERTAIN SCHEDULING DEADLINES

       THIS MATTER comes before Court on the Parties’ Joint Motion Requesting Relief from

the Scheduling Order (Doc. 37). Having considered the request and that all parties concur in the

relief requested, the Court hereby vacates the current and remaining deadlines in its Scheduling

Order (Doc. 26). The Court further finds good cause to delay reissuing a scheduling order until

such time as the Court holds a status conference to reset the settlement conference.     Once the

settlement conference is rescheduled, the parties shall jointly move for the issuance of an amended

scheduling order as proposed in the instant motion.

       IT IS, THEREFORE, ORDERED that the parties’ Joint Motion for Relief From the

Scheduling Order is GRANTED. The remaining deadlines contained in lines (f) – (k) of the

November 20, 2019 Scheduling Order are VACATED.
       IT IS FURTHER ORDERED that the parties shall file a motion for entry of an amended

scheduling order as described above and consistent with Paragraph 8 of the Motion.




                                               ___________________________________
                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE
